Citation Nr: 0417358	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and M. H.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1969 to March 
1970.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case has previously come before the Board.  In May 2001 
and May 2003, the Board remanded the matter to agency of 
original jurisdiction (AOJ) for additional development.  The 
case has been returned to the Board for further appellate 
review.  

In connection with this appeal, the appellant was afforded 
travel board hearings.  The Board notes that the Board member 
who conducted the November 2000 Board hearing is no longer 
employed with the Board.  He was afforded a travel board 
hearing before the undersigned Veterans Law Judge in 
September 2003.  

The Board notes that this appeal is remanded to the AOJ via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

The March 1969 service entrance examination report shows that 
psychiatric examination was normal.  In a treatment record, 
dated in January 1970, the examiner stated that the appellant 
was a "nervous type individual."  A record of treatment, 
dated in February 1970, notes the appellant was having 
difficulty adjusting to structure, insomnia, and generalized 
anxiety.  Librium and Valium were prescribed.  The separation 
examination report, dated in March 1970, shows that 
psychiatric examination was normal.  

The appellant underwent psychological evaluation in June 1992 
in association with a claim for Social Security 
Administration (SSA) disability benefits.  The diagnoses were 
chronic alcohol dependence, and cocaine and LSD abuse.  A 
private treatment record, dated in July 1996, notes a history 
of depression and/or a sleep disorder since service.  The 
assessment was depression.  

A July 1998 VA outpatient treatment record reflects 
assessments of rule out bipolar disorder and a history of 
diagnosis of major depressive disorder.  The Board notes that 
the record of treatment indicates that the appellant had been 
receiving treatment from "UCD."  It does not appear that 
the records of treatment from UCD have been associated with 
the claims file.  

By letter dated in December 2001, Dr. S., a VA psychiatrist, 
related that he was treating the appellant for chronic mental 
illness.  The physician stated that the appellant had had 
chronic insomnia since separation, partly due to his 
underlying mental illness, and partly to ongoing stressors.  
In a May 2002 letter, Dr. S. stated that the appellant had 
chronic depression and insomnia at separation.  There is 
insufficient evidence to make a determination as to whether a 
psychiatric disorder is related to service.  38 C.F.R. 
§ 3.326.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should request that the 
appellant provide any pertinent private 
treatment records from UCD.  

2.  The AOJ should obtain any treatment 
records from Dr. S. that have not been 
associated with the claims file.  Any 
records obtained should be associated 
with the claims file.  

3.  The AOJ should schedule the 
appellant for a VA examination.  The 
examiner should respond to the 
following:  1) Identify any current 
psychiatric disorders; 2) Is it at least 
as likely as not that any psychiatric 
disorder had an onset in service or is 
otherwise related to service?  In 
particular, the examiner should identify 
the most accurate diagnosis and render 
an opinion regarding the current 
diagnosis and inservice manifestations.  
The examiner should review the claims 
file.  A complete rationale should 
accompany any opinion provided.  

4.  The appellant is advised, that if he 
has, or is able to obtain, evidence 
relevant to his claim, he must submit 
the evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


